DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
The foreign priority application No. 2017-210782 filed on October 31, 2017 in Japan has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
	The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application claims foreign priority to the Japanese Patent Application No. 2017-210782 filed on October 31, 2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaitz et al. (US 2019/0204743) in view of Stoyanova et al. (“NMR spectral quantitation by principal component analysis”).
The examiner would like to note that the teachings of Kaitz et al. relied upon in this rejection are found in the provisional application No.62/612,582 filed on December 31, 2017.
With regard to claims 1-3, and 5, Kaitz et al. teach that resist compositions are diluted by half with acetone and 19F-NMR spectra is collected to determine the percent degradation of a fluorine-containing polymer B. All NMR spectra are processed using MestReNova6.2.1, and the data from analysis is given in a Table (par.0097).
The resist compositions exhibit enhanced shelf life, including comparatively decreased degradation of a composition upon extended storage (par.0009, Table 2 in par.0097).
The step of diluting the resist compositions with acetone is equivalent to the step of “(1) pretreating a resist to obtain an analysis sample” in claim 1, and meets the limitations of claim 5.
19F-NMR spectra is equivalent to the step of “(2)subjecting the analysis sample to an instrumental analysis to obtain an analysis result” in claim 1, and meets the limitations of claim 3.
	The step of processing the NMR spectra is equivalent to the step of “(3) converting the analysis result into numerical data” in claim 1.
	Kaitz et al. fail to teach the “multivariate analysis” in claim 1.
Stoyanova et al. teach the use of principal component analysis (PCA) for peak quantitation of NMR spectra. The approach is fast, provides quantitation for peaks with very low signal-to-noise ratio, and produces estimates for all peak parameters (see the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use principal component analysis (PCA) for peak quantitation of the NMR spectra of Kaitz et al., in order to take advantage of the features of this analysis.
The principal component analysis (PCA) is a “multivariate analysis” in claim 1, and meets the limitations of claim 2.
	Other resist compositions of Kaitz et al. will be evaluated and the results may be compared to the results in Table 2, par.0097 to see if the resist compositions have the desired shelf life (par.0009). This is equivalent to the step of “(4) performing a quality control based on an analytical result thus obtained”.
	Therefore, the process of Kaitz modified by Stoyanova is equivalent to the method in claims 1-3 and 5 of the instant application.
With regard to claim 4, Kaitz et al. teach that 19F-NMR spectra is collected to determine the percent degradation of a fluorine-containing polymer B (par.0097).
With regard to claims 6-8, Kaitz et al. teach that resist compositions are diluted by half with acetone (par.0097).

With regard to claim 17, Kaitz et al. teach that resist compositions R3, CR1, CR2, CR4 are diluted by half with acetone and 19F-NMR spectra is collected to determine the percent degradation of a fluorine-containing polymer B. All NMR spectra are processed using MestReNova6.2.1, and the data from analysis is given in a Table (par.0097).
The resist compositions exhibit enhanced shelf life, including comparatively decreased degradation of a composition upon extended storage (par.0009, Table 2 in par.0097).
The step of diluting the resist compositions with acetone is equivalent to the step of “(1) pretreating a plurality of resists whose qualities are known to obtain individual analysis samples” in claim 17.
The step of collecting 19F-NMR spectra is equivalent to the step of “(2) subjecting the individual analysis sample to an instrumental analysis to obtain individual analysis results” in claim 17. 
	The step of processing the NMR spectra is equivalent to the step of “(3) converting a relation between the individual analysis results and the qualities into numerical data” in claim 17.
	Kaitz et al. fail to teach the “multivariate analysis” in claim 17.
Stoyanova et al. teach the use of principal component analysis (PCA) for peak quantitation of NMR spectra. The approach is fast, provides quantitation for 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use principal component analysis (PCA) for peak quantitation of the NMR spectra of Kaitz et al., in order to take advantage of the features of this analysis.
	Therefore, the process of Kaitz modified by Stoyanova is equivalent to the method in claim 17 of the instant application.
With regard to claim 18, Kaitz et al. teach the claimed steps (1)-(3), as shown in the rejection of claims 1 and 17.
Other resist compositions of Kaitz et al. will be evaluated and the results may be compared to the results in Table 2, par.0097 to see if the resist composition have the desired shelf life (par.0009). This is equivalent to the step of “(4) checking an analytical result thus obtained with a quality prediction model”.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (“Investigation of Deep UV Resists by NMR: Residual Casting Solvents, Chemistries, and PAG Decomposition”) in view of Stoyanova et al. (“NMR spectral quantitation by principal component analysis”).
With regard to claims 1-8, Ito et al. teach that inverse gated 13C NMR analysis is used to determine the concentration of residual casting solvent in ESCAP resist films (2.2. Residual Casting Solvents on page 2). An ESCAP resist comprises a copolymer of 4-hydroxystyrene (HOST) and t-butyl acrylate (TBA), casting solvents, and photochemical acid generators (see the last paragraph in the left column, on page 2).
6. The solution is transferred in tubes and inverse gated 1H-decoupled 13C NMR is run at room temperature on a Bruker AMK 500 spectrometer (2.1 General Procedure of 13C NMR Analysis on page 2). 
Fig.1 on page 3 shows the inverse gated 1H-decopuled 13C NMR spectrum of an ESCAP resist film cast from EL and baked at 100oC for 60 seconds, in acetone-d6.
The step of dissolving the resist film in acetone-d6 is equivalent to the step of “(1) pretreating a resist to obtain an analysis sample” in claim 1, and meets the limitations of claims 5-8.
The step of running inverse gated 1H-decopuled 13C NMR on a spectrometer is equivalent to the step of “(2) subjecting the analysis sample to an instrumental analysis to obtain an analysis result” in claim 1, and meets the limitations of claims 3 and 4.
Ito et al. further teach that the inverse gated 1H-decopuled 13C NMR is a method for quantification of residual casting solvents (right column on page 3-left column on page 4), which is equivalent to the step of “(3) converting the analysis result into numerical data” in claim 1.
Ito et al. fail to teach a multivariate analysis in claim 1.
However, Stoyanova et al. teach the use of principal component analysis (PCA) for peak quantitation of NMR spectra. The approach is fast, provides quantitation for peaks with very low signal-to-noise ratio, and produces estimates for all peak parameters (see the abstract).

The principal component analysis (PCA) is equivalent to the “multivariate analysis” in claim 1, and meets the limitations of claim 2.
The concentrations of residual casting solvents in the ESCAP copolymer films were determined for several samples (right column on page 4), and the comparison is shown in fig.3 on page 5. This is equivalent to a step of “(4) performing a quality control based on an analytical result thus obtained”.
Therefore, the method of Ito modified by Stoyanova is equivalent to the method in claims 1-8 of the instant application.
With regard to claims 9-16, fig. 1 on page 3 of Ito et al. shows peaks derived from the photoacid generators (PAG).
With regard to claim 17, Ito et al. teach that inverse gated 13C NMR analysis may be used to determine the concentration of residual casting solvent in ESCAP resist films (2.2. Residual Casting Solvents on page 2). An ESCAP resist comprises a copolymer of 4-hydroxystyrene (HOST) and t-butyl acrylate (TBA), casting solvents, and photochemical acid generators (see the last paragraph in the left column, on page 2).
The resist film after baking is scrapped off and dissolved in acetone-d6. The solution is transferred in tubes and inverse gated 1H-decoupled 13C NMR is run at room temperature on a Bruker AMK 500 spectrometer (2.1 General Procedure of 13C NMR Analysis on page 2). 

The step of dissolving the resist films in acetone-d6 is equivalent to the step of “(1) pretreating a plurality of resists whose qualities are known to obtain individual analysis samples”.
The step of running inverse gated 1H-decopuled 13C NMR on a spectrometer is equivalent to the step of “(2) subjecting the individual analysis samples to an instrumental analysis to obtain individual analysis results”.
Ito et al. further teach that the inverse gated 1H-decopuled 13C NMR is a simple versatile method for quantification of residual casting solvents (right column on page 3-left column on page 4), which is equivalent to the step of “(3) converting a relation between the individual analysis results and the qualities into numerical data”.
Ito et al. fail to teach the claimed “multivariate analysis”.
Stoyanova et al. teach the use of principal component analysis (PCA) for peak quantitation of NMR spectra. The approach is fast, provides quantitation for peaks with very low signal-to-noise ratio, and produces estimates for all peak parameters (see the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use principal component analysis (PCA) for peak quantitation of the NMR spectra of Ito et al., in order to take advantage of the features of this analysis.
Ito et al. also teach that inverse gated 1H-decoupled 13C NMR is used for quantification of deprotection reaction in the ESCAP resist (last paragraph in the right column on page 6), and photolysis of acid generators (page 11).

Ito et al. further teach that PAG efficiencies may be compared based on the NMR analysis information (right column on page 11), which is equivalent to the step (4) in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VanderHart et al. (“Proton NMR Determination of Miscibility in a Bulk Model Photoresist System : Poly(4-hydroxystyrene) and the Photoacid Generator, di(tert-butylphenyl)Iodonium Perfluoroctanesulfonate”) show the mixing of a di(tert-butylphenyl)iodonium perfluoroctanesulfonate into a model polymer (PHS) by solid-state proton NMR (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722